*524Tbe following opinion was filed March 23, 1914:
Maeshali,, J.
(concurring). In harmony with what I have several times said, I think the court should now decide the question of whether under sec. 2374, Stats., the parties to a divorce action are man and wife during the waiting period after judgment, except as regards remarrying. That is a very important matter. The public interests require all uncertainty in respect to it to be set at rest at the earliest possible moment. Serious consequences to many innocent persons and to the social state, in general, are within reasonable probabilities so long as the ambiguity left in the statutes remains unsolved. There is opportunity to solve it now. The matter has been well presented by counsel. We are as able to decide upon it now as we ever will be. Judicial duty, from my viewpoint, requires action without hesitation. The one who speaks for the court inclines to that view, as will be clearly seen by the opinion closing the case.
What does the statute mean by the language: “Such judgment, so far as it determines the status of the parties, shall not be effective, except for the purpose of an appeal . . . until the expiration of one year from the date of the entry . . .” Looking at that, by itself, one would, unhesitatingly, say, that the legislative idea was a judgment in form only for a waiting period of one year; the parties to be nevertheless man and wife, in fact, the same as if no judgment had been entered.
The history of the legislation on the subject, as indicated by the opinion of the court, shows that the real purpose of the legislature has been to prevent remarriage until the expiration of one year after promulgation of the result of the divorce trial. The term “status” was used, which has a well known technical meaning in regard to the social relations. It stands, where used in respect to the condition of marriage, for a thing, not physical, but incorporeal; the existence of a *525condition embodying ail tbe elements of tbe social relation in tbe marriage state; tbe condition of tbe parties in respect to tbeir legal relations, one to another, to tbe family, and to organized society.
Words of a statute, baying a well known technical meaning in tbe law, are presumed to bave been used in that sense; but such presumption is by no means conclusive. If tbe statute, as a whole, shows, clearly, that some other reasonable meaning was intended, then it must be so treated; since, under all circumstances, tbe legislative will, if discoverable, should prevail.
So, as indicated, if we are to look no further than the language I bave quoted, there would be no escaping tbe conclusion that, though a divorce judgment, in form, in tbe most positive terms, as in this case, dissolves a marriage contract, such contract yet subsists as before for tbe period of one year. No event short of a vacation of tbe judgment could be said to, logically, restore tbe marriage state, because of tbe condition not having been created admitting of any such operations as that of restoration.
Now turning to tbe second subdivision of tbe statute we read: “If tbe judgment shall be vacated it shall restore the ;parties to the marital relation that existed "before the entry of such judgmentHow is that? How can tbe “marital relation that existed before tbe entry of such judgment” be restored if never displaced? Eestoration implies, necessarily, prior existence and an interim of nonexistence.
Are not tbe two parts of tbe statute, in tbeir literal sense, fatally contradictory ? It seems so. That tbe legislature did not intend any such absurd result, we must assume. If we can see-any reasonable way out of tbe dilemma, — tbe situation created by tbe crude work of those responsible for tbe manner of vitalizing tbe idea of tbe lawmakers, it is a judicial duty to adopt it.
Here we bave a good example of tbe difficulties cast upon *526the court by inefficient efforts to clearly state a legislative purpose. Difficulties of that kind, seemingly, have greatly increased in recent years, over and above such as were incident to legislation when lawmakers depended upon themselves for the framing and shaping of laws.
I see no way of minimizing or changing, in any way, the ordinary meaning of the words of sub. 2 of the section under consideration. Therefore the way out of the difficulty must be sought by minimizing the ordinary meaning of the language in the first part of the section, so that it will convey the idea of a termination of the state which the second subdivision declares a vacation of the judgment “shall restore.” There is no very great difficulty in so minimizing the term “so far as it determines the status of the parties shall not be effective.” It may be restrained to mere capacity to remarry, — the status of marriageability, — so restrained within the reasonable meaning of the word “status” or by reading words, as in place, which are there by necessary implication. Either is a perfectly legitimate method of judicial construction. Neacy v. Milwaukee Co. 144 Wis. 210, 217, 128 N. W. 1063.
Status with-reference to the marriage relations, in general, ipeans the entirety, the marriage state with all which the name implies; but, after all, it is the mere method of stating a condition. So it may be appropriately used with reference to the marriage state, or with explanatory context, a minor condition of it. A condition as to marriageability, is a status in a proper sense. Unless the word be so restrained, in this instance, there is an irreconcilable conflict in the statute which would require its condemnation as void for uncertainty. It seems that the legislature must have used the term “status” in the limited sense mentioned, and have had that in mind in declaring that a vacation of the judgment shall operate to restore the marital relations that existed before the entry of the judgment.
*527Reading tbe two provisions together, by necessary inference, tbe modifying phrase, as regards capacity to remarry, or some similar words, in effect, are in place after tbe word “status.” So, in my judgment, upon tbe entry of a divorce judgment, as in this case, tbe parties cease to be man and wife; their former status is not affected, for tbe time being, as to marriageability; but otherwise their condition is entirely changed. Cohabitation between them during- the period of waiting would be adultery and marriage of either person to a third person would be bigamy.
Upon the ground stated I concur in the judgment in this case.